Citation Nr: 1703549	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastric ulcers.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for numbness and tremors of the bilateral hands.

5.  Entitlement to service connection for arthritis of multiple joints.

6.  Entitlement to service connection for restless leg syndrome.

7.  Entitlement to service connection for numbness of the bilateral feet.

8.  Entitlement to an initial rating greater than 50 percent for major depressive disorder.

9.  Entitlement to an initial rating greater than 10 percent for a hiatal hernia.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected major depressive disorder and hiatal hernia.

11.  Entitlement to an initial compensable rating for an abdominal scar.


REPRESENTATION

Appellant represented by:	Deana A. Adamson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran & his father


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO granted the Veteran's claim of service connection for major depressive disorder (which was characterized as depressive disorder (claimed as anxiety, confusion, inability to concentrate)), assigning a 50 percent rating effective June 30, 2009, and denied, in pertinent part, the Veteran's claims of service connection for numbness and tremors of the bilateral hands, arthritis of multiple joints (which was characterized as arthritis), hypertension, diabetes mellitus, gastric ulcers (which were characterized as bleeding gastric ulcers), a hiatal hernia, numbness of the bilateral feet, and restless leg syndrome (which was characterized as restless leg syndrome (claimed as burning and shaking, bilateral legs)).  The Veteran disagreed with this decision in March 2011, seeking an initial rating greater than 50 percent for his service-connected major depressive disorder and service connection for all of these claimed disabilities.  He perfected a timely appeal in March 2013.

This matter also is on appeal from a March 2013 rating decision in which the RO granted the Veteran's claims of service connection for a hiatal hernia, assigning a 10 percent rating effective June 30, 2009, and for an abdominal scar, assigning a zero percent (non-compensable) rating effective June 30, 2009.  The Veteran disagreed with this decision in February 2014, seeking higher initial ratings for both his service-connected hiatal hernia and abdominal scar.  After the RO promulgated a Statement of the Case (SOC) on the Veteran's higher initial rating claim for a hiatal hernia and a TDIU claim in July 2015, he perfected a timely appeal on these claims in August 2015.  A videoconference Board hearing was held at the RO in August 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

As noted, it appears that the RO took jurisdiction over a TDIU claim which the Veteran filed in May 2014 by including this claim in a July 2015 SOC.  The Veteran also testified about his TDIU claim at his August 2016 Board hearing; thus, the Board concludes that this issue currently is on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

The Board notes that, in statements on the record at his August 2016 hearing, the Veteran requested that his appeal for service connection for diabetes mellitus be withdrawn.  See Board hearing transcript dated August 11, 2016, at pp. 2-3.

The issue of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person has been raised by the record in testimony provided at the Veteran's August 2016 Board hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for numbness of the bilateral hands, arthritis of multiple joints, restless leg syndrome, and for numbness of the bilateral feet, and entitlement to an initial rating greater than 10 percent for an abdominal scar are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The evidence shows that the Veteran does not experience any current disability due to hypertension or gastric ulcers which could be attributed to active service.

2.  In statements made on the record at his August 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal as to service connection for diabetes mellitus be withdrawn.

3.  The record evidence shows that, prior to March 13, 2012, the Veteran's service-connected major depressive disorder is manifested by, at worst, occupational and social impairment with reduced reliability and productivity due to such symptoms as an impaired memory for names, directions, and recent events, and an inability to establish and maintain effective work and social relationships.

4.  The record evidence shows that, effective March 13, 2012, the Veteran's service-connected major depressive disorder is manifested by total occupational and social impairment due to such symptoms as a depressed mood, loss of interest, social withdrawal, feelings of worthlessness, concentration problems, neglect of personal hygiene, social avoidance and withdrawal, and marked memory problems and memory loss.

5.  The record evidence shows that, prior to March 9, 2012, the Veteran's service-connected hiatal hernia is manifested by, at worst, complaints of gastroenteritis and the presence of a hiatal hernia on diagnostic testing.

6.  The record evidence shows that, effective March 9, 2012, the Veteran's service-connected hiatal hernia is manifested by, at worst, persistently recurrent epigastric distress, dysphagia, pyrosis, weight loss, transient nausea, recurring diarrhea, abdominal cramps, and pronounced abdominal pain.

7.  The Veteran testified credibly at his August 11, 2016, Board hearing that his service-connected hiatal hernia is manifested by severe abdominal pain, regurgitation of food, trouble swallowing, occasional vomiting of blood, and a very restrictive diet, all of which are productive of severe health impairment.

8.  Service connection is in effect for depressive disorder, evaluated as 50 percent disabling effective June 30, 2009, and as 100 percent disabling effective March 13, 2012, hiatal hernia, evaluated as 10 percent disabling effective June 30, 2009, 30 percent disabling effective March 9, 2012, and as 60 percent disabling effective August 11, 2016, and for an abdominal scar, evaluated as zero percent disabling effective June 30, 2009; the Veteran's combined disability evaluation for compensation is 60 percent effective June 30, 2009, 70 percent effective March 9, 2012, and 100 percent effective March 13, 2012.

9.  The record evidence shows that the Veteran is precluded from securing or following a substantially gainful occupation solely by reason of his service-connected major depressive disorder and hiatal hernia.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service nor may it be so presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  Gastric ulcers were not incurred in or aggravated by active service nor may they be so presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).  

3.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for an initial 100 percent rating effective March 13, 2012, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).

5.  The criteria for an initial 30 percent rating effective March 9, 2012, and an initial 60 percent rating effective August 11, 2016, for a hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7346 (2016).

6.  The criteria for a TDIU due exclusively to service-connected major depressive disorder and hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's TDIU claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

VA's duty to notify was satisfied by a letter dated in April 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This letter notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  This letter informed the Veteran to submit medical evidence showing that his claimed disability is related to active service and showing that his service-connected disability had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.

VA also complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

With respect to the Veteran's service connection claims for hypertension and for gastric ulcers, there is no competent evidence, other than the Veteran's statements, which indicates that either of these claimed disabilities may be associated with service.  The Veteran is not competent to testify as to the etiology of either of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The Veteran also has been provided with VA examinations which address the nature and severity of his service-connected major depressive disorder and hiatal hernia.  These examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the higher initial rating claims adjudicated in this decision.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred hypertension and gastric ulcers during active service, including as a result of an in-service burn injury.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id., at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because hypertension and gastric ulcers are considered "chronic" disabilities under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claims.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for hypertension and for gastric ulcers.  The Veteran contends that he incurred both of these disabilities during active service.  The record evidence does not support these assertions, however.  It shows instead that, although the Veteran complained of hypertension and gastric ulcers since his service separation, he was not diagnosed as having or treated for either of these claimed disabilities during or after active service.  For example, the Veteran's available service treatment records show that his blood pressure repeatedly was within normal limits on outpatient treatment.  On periodic physical examination in November 1984, the assessment included gastric acidity.  The Veteran was given Mylanta.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for hypertension or for gastric ulcers.  Despite the Veteran's assertions to the contrary, it shows that, although he reported a history of hypertension and gastric ulcers since his service separation, he does not experience any current disability due to either of these claimed disabilities which could be attributed to active service.  For example, on VA outpatient treatment in August 2009, the VA treating clinician stated that hypertension was no longer evident despite discontinuing all blood pressure medications in February 2009.   The Veteran's blood pressure was normal.

The Veteran testified at his August 2016 Board hearing that he incurred both hypertension and gastric ulcers as a result of an in-service accident where he apparently suffered burns caused by an electronics malfunction while another service member was attempting to repair some electronics.  See Board hearing testimony dated August 11, 2016, at pp. 23-24.

The Veteran contends that he incurred hypertension and gastric ulcers during active service.  The record evidence does not support his assertions regarding in-service incurrence, a continuity of symptomatology since service separation, or the existence of current disability due to hypertension or gastric ulcers which could be attributed to service.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced either hypertension or gastric ulcers at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although it appears that the Veteran was on blood pressure medication at some point since his service separation, there is no evidence of hypertension or gastric ulcers at any time during the pendency of this appeal.  In summary, the Board finds that service connection for hypertension and for gastric ulcers is not warranted.

The Board also finds that service connection for hypertension and gastric ulcers is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board again acknowledges that both hypertension and gastric ulcers are considered chronic diseases for which service connection is available on a presumptive basis.  The evidence does not indicate that the Veteran experienced either of these disabilities at any time during active service or within the first post-service year (i.e., by March 1986) such that service connection is warranted on a presumptive basis as a chronic disease.

In making this determination, the Board has considered the lay statements submitted in support of this appeal which assert that the Veteran incurred hypertension and gastric ulcers during active service.  The Veteran certainly is competent to report as to his symptomatology and history.  He is not shown to have specialized medical training, experience, and education as in order to render a competent diagnosis of either of these claimed disabilities.  Accordingly, the Veteran's statements regarding the nature and etiology of his claimed hypertension and gastric ulcers are less than probative on the issue of whether he is entitled to service connection.

Dismissal of Service Connection Claim for Diabetes Mellitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As noted in the Introduction, after the Veteran perfected a timely appeal on the issue of entitlement to service connection for diabetes mellitus, he requested that his appeal for these claims be withdrawn in statements made on the record at his August 2016 Board hearing.  See Board hearing transcript dated August 11, 2016, at pp. 2-3.  Accordingly, because there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review this claim and it is dismissed.


Higher Initial Rating Claims

The Veteran contends that his service-connected major depressive disorder and hiatal hernia are more disabling than currently (and initially) evaluated.  He specifically contends that his major depressive disorder is results in total social and occupational impairment.  He also specifically contends that his service-connected hiatal hernia results in severe digestive symptoms.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings.  In other words, the record evidence does not indicate that the symptomatology associated with these service-connected disabilities is not contemplated within the relevant rating criteria found in the Rating Schedule.  And, as outlined below, a TDIU claim due exclusively to these service-connected disabilities is being granted in this decision.

The Veteran's service-connected major depressive disorder currently is evaluated as 50 percent disabling effective June 30, 2009, under 38 C.F.R. § 4.130, DC 9434 (major depressive disorder).  See 38 C.F.R. § 4.130, DC 9434 (2016).  As relevant to this claim, a 50 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9434 for major depressive disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment or communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work of school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).


Factual Background and Analysis

The Board finds that the evidence supports assigning a 100 percent rating effective March 13, 2012, for the Veteran's service-connected major depressive disorder.  The Veteran contends that his service-connected major depressive disorder is more disabling than currently (and initially) evaluated.  The Board agrees, finding that the record evidence demonstrates an objective worsening of the symptomatology attributable to this disability effective March 13, 2012 (the date of a VA examination showing increased symptomatology).  The Board notes initially that, prior to March 13, 2012, the evidence supported the assignment of an initial 50 percent rating under DC 9434 for the Veteran's service-connected major depressive disorder.  See 38 C.F.R. § 4.130, DC 9434.  For example, on VA outpatient treatment in September 2008 to establish medical care, the Veteran reported a history of memory trouble for the previous 2 years.  He stated that his prior primary care physician attributed this complaint to depression because he was going through a divorce when he reported this complaint.  He denied any depression, suicidal or homicidal ideation, or auditory or visual hallucinations.  The impression was that the Veteran was stable medically.

VA depression screening in December 2008 was negative.

On VA neurology consult in April 2009, the Veteran's complaints included concerns about cognitive decline, difficulty concentrating for 2 years, getting lost, increased irritability and depression, mood swings, easy distraction, and difficulty thinking of words to use.  He reported that these episodes occurred for a few seconds twice a week.  He had good sleep and no suicidality or homicidality.  Mini-mental status evaluation (MMSE) score was 30/30.  The assessment included subjective cognitive decline, a non-focal examination, and a normal MMSE.  The VA clinician stated that the Veteran might be experiencing depression "causing his concentration problems."

On VA outpatient treatment later in April 2009, the Veteran's complaints included psychomotor difficulties.  The Veteran reported increased depression and "background nervousness for no apparent reason."  He also reported alternating days of irritability or depression, overeating without satiety, persistent cognitive deficits, an inability to complete tasks, and easy forgetfulness.  Objective examination showed good eye contact, no apparent disturbances of thought process or content, pleasant and responsive behavior, and cognition, memory, insight, and judgment all within normal limits.  The assessment included depressive disorder/anxiety disorder.  The Veteran was advised to start taking 150 mg bupropion SR every morning then twice daily after that.

The Veteran was hospitalized at a private facility in August 2009 for complaints of suicidal and homicidal ideation.  On admission, he reported that he had been depressed for several years.  A history of suicidal and homicidal ideation was reported.  He stated that his wife had left him recently and he was arguing with his parents.  He also stated that he felt homicidal towards his VA treating clinicians due to frustrations about his medical treatment.  He reported brief episodes of feeling tearful followed by bilateral hand and foot numbness, shaking, and getting upset, which sounded to an emergency room (ER) physician like an anxiety reaction.  Psychiatric examination in the ER showed he was intermittently angry "and at times tearful and shaky," cooperative, non-threatening, poor eye contact, and not acutely psychotic or internally preoccupied.  The Veteran was given 1 mg of Ativan in the ER and admitted to an inpatient psychiatric treatment program.  The impressions on admission to this program included depression, not otherwise specified, and anxiety.  On admission, mental status examination of the Veteran showed mild psychomotor agitation, normal speech, no evidence of psychotic symptoms, full orientation, admitted suicidal thoughts but no plan, reported homicidal ideation against VA physicians but again no plan.  The Axis I diagnoses were depression, not otherwise specified, and cognitive disorder, not otherwise specified.  The Veteran's GAF score was 30, indicating behavior considerably influenced by delusions or hallucinations or serious impairment or communication or judgment or an inability to function in almost all areas.  The Veteran was hospitalized for 2 days and then released with a final Axis I diagnosis of depressive disorder, not otherwise specified.

On VA outpatient treatment in September 2009, the Veteran's complaints included confusion, distraction, and "slight memory problems."  He reported that problems with cognition began 3-4 years earlier.  Mental status examination of the Veteran showed no abnormal movements, no looseness of associations or flight of ideas, no suicidal or homicidal ideation or plan, no current visual hallucinations but reported visual hallucinations a few weeks earlier, no auditory hallucinations or delusions, fair insight, and poor judgment.  The Veteran's GAF score was 47, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The Axis I diagnoses included anxiety, not otherwise specified, depressive disorder, not otherwise specified, and cognitive complaints.

On VA examination in March 2010, the Veteran's complaints included depressive symptoms, difficulty motivating and concentrating, and worsening memory problems.  He was married and divorced 3 times and currently separated from his fourth wife.  He lived with his parents and had a good relationship with them.  Mental status examination of the Veteran showed full orientation, normal appearance and hygiene, appropriate behavior, normal speech and concentration, no panic attacks, suspiciousness, delusions, hallucinations, or obsessive rituals, normal thought processes, an impaired memory for forgetting names, directions, and events, and no suicidal or homicidal ideation.  The Veteran's GAF score was 40, indicating some impairment in reality testing or communication or major impairment in several areas such as work of school, family relations, judgment, thinking, or mood.  The VA examiner stated that the Veteran was able to perform his own activities of daily living but was unable to establish and maintain effective work and social relationships.  This examiner also concluded that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity with disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired short-term memory.  The Axis I diagnosis was depressive disorder, not otherwise specified.

On VA outpatient treatment in January 2011, no relevant complaints were noted.  Mental status examination of the Veteran showed he was cooperative, no pressured speech, continued reported peripheral visual field shadows, no suicidal or homicidal ideation, no looseness of associations or flight of ideas, and limited judgment and insight.  The Veteran's GAF score was 53, indicating moderate symptoms.  The Axis I diagnoses included anxiety, not otherwise specified, and depression, not otherwise specified.

The Veteran contends that his service-connected major depressive disorder is more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions, at least prior to March 13, 2012.  It shows instead that, prior to this date, the Veteran's service-connected major depressive disorder is manifested by, at worst, occupational and social impairment with reduced reliability and productivity due to such symptoms as an impaired memory for names, directions, and recent events, and an inability to establish and maintain effective work and social relationships (i.e., a 50 percent rating under DC 9434).  See 38 C.F.R. § 4.130, DC 9434 (2016).  The Board acknowledges that the Veteran was hospitalized briefly in August 2009 for complaints of suicidal and homicidal ideation and the GAF score obtained on admission showed serious impairment.  It appears, however, that the Veteran's suicidal and homicidal ideation was treated successfully with medication and he was released from the hospital after 2 days.    

The Veteran reported separating from his fourth wife on VA examination in March 2010 and living with his parents but also reported a good relationship with them.  Although the Veteran's GAF score indicated some impairment in reality testing or communication or major impairment in several areas, the March 2010 VA examiner found that the Veteran was able to perform his own activities of daily living.  This examiner concluded that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity with disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired short-term memory (i.e., a 50 percent rating under DC 9434).  Id.   The evidence does not indicate that, prior to March 13, 2012, the Veteran experienced either occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9434) such that an initial rating greater than 50 percent is warranted for service-connected major depressive disorder during this time period.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a higher initial rating for service-connected major depressive disorder prior to March 13, 2012.  Thus, the Board finds that the criteria for an initial rating greater than 50 percent prior to March 13, 2012, for major depressive disorder have not been met.

In contrast, the evidence supports assigning a 100 percent rating effective March 13, 2012, for the Veteran's service-connected major depressive disorder.  It shows that, on VA mental disorders Disability Benefits Questionnaire (DBQ) conducted on that date, the symptomatology associated with the Veteran's service-connected major depressive disorder resulted in total occupational and social impairment (i.e., a 100 percent rating under DC 9434).  Id.  At this examination, the Veteran's complaints included a depressed mood, loss of interest, social withdrawal, and feelings of worthlessness.  He stated that he did not know whether he was married because his wife had left him 10 years earlier when his health began failing.  He was married 10 years to his fourth wife before she left him and was married and divorced 3 times previously.  Although he had 2 adult children, he only had contact with his son who lived nearby.  He had lived with his parents for the previous several years and paid them room and board.  "His mother helps him remember his medications."  He reported experiencing trauma when his wife left him as his health began failing.  The VA examiner stated that the Veteran was depressed, had concentration problems, trouble starting and finishing tasks, neglected his personal hygiene, was socially avoidant, had lost interest "in many things he once enjoyed," felt worthless and at "times life is not worth living," had lost 40 pounds of weight in the previous 2 years, and had "marked memory problems."

Mental status examination of the Veteran in March 2012 showed a depressed mood, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), impairment of short- and long-term memory, memory loss for names of close relatives, own occupation, or own name, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, neglect of personal hygiene and appearance, and intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.  The VA examiner stated that, although the Veteran "is managing his money with the assistance of his parents, his continuing cognitive decline raises serious questions about his ability to handle his finances without assistance."  The Veteran's GAF score was 30.  The Axis I diagnoses included chronic recurrent major depressive disorder.

In an August 2013 statement, the Veteran's mother stated that she provided daily assistance to him because he could not live independently.  She cooked, cleaned, and did laundry for him.  She reminded the Veteran "to complete basic tasks such as eating his meals or snacks, as well as reminding him of medical appointments and paperwork that needs to be completed."  She finally stated that the Veteran's memory was declining because he forgot things easily and she constantly had to remind him of things.

The Veteran testified at his August 2016 Board hearing that he lived at home with his parents in their home and did not leave home except to attend his VA medical appointments.  See Board hearing transcript dated August 11, 2016, at pp. 4-5.  He also testified that he did not cook for himself, clean for himself, or do his own laundry, and his mother helped him pay his bills.  Id., at pp. 5-6.  He testified further that he was distracted easily.  Id., at pp. 7-8.  The Veteran's father testified that his son needed assistance most of the time.  Id., at pp. 13.  The Veteran finally testified that his service-connected major depressive disorder had worsened since his March 2012 VA examination.  Id., at pp. 15.

The Board finds that the record evidence (in this case, VA mental disorders DBQ) supports the assignment of an initial 100 percent rating effective March 13, 2012, for the Veteran's service-connected major depressive disorder.  The examination results obtained on VA mental disorders DBQ conducted on March 13, 2012, clearly show that the symptomatology associated with the Veteran's service-connected major depressive disorder resulted in total occupational and social impairment.  The Veteran neglected his personal hygiene, avoided social interactions, and lost interest in activities that he previously enjoyed.  He had marked memory problems, significant concentration problems, and difficulty starting and finishing tasks.  Mental status examination showed suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), impairment of short- and long-term memory, memory loss for names of close relatives, own occupation, or own name, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, neglect of personal hygiene and appearance, and intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.  The March 2012 VA examiner questioned whether the Veteran could continue to manage his financial affairs even with his parents' assistance given his ongoing cognitive decline.  These findings are in accord with the Veteran's persuasive Board hearing testimony that the symptomatology associated with his service-connected major depressive disorder had worsened considerably, including after the March 2012 VA mental disorders DBQ, and resulted in total occupational and social impairment (i.e., a 100 percent rating under DC 9434).  See 38 C.F.R. § 4.130, DC 9434.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 100 percent rating effective March 13, 2012, for major depressive disorder have been met.  See also 38 C.F.R. § 3.102.

The Board next finds that the evidence supports assigning an initial 30 percent rating effective March 9, 2012, and an initial 60 percent rating effective August 11, 2016, for the Veteran's service-connected hiatal hernia.  The Veteran contends that his service-connected hiatal hernia is more disabling than currently (and initially) evaluated.  The Board agrees, finding that the record evidence demonstrates an objective worsening of the symptomatology attributable to this disability effective March 9, 2012 (the date of a VA examination showing increased symptomatology).  His persuasive Board hearing testimony on August 11, 2016, also demonstrates that the symptomatology attributable to his service-connected hiatal hernia worsened again as of that date.  The Board notes initially that, prior to March 9, 2012, the evidence supported the assignment of an initial 10 percent rating under DC 7346 for the Veteran's service-connected hiatal hernia.  See 38 C.F.R. § 4.114, DC 7346.  For example, the Veteran's available service treatment records document that he was treated for complaints of gastroenteritis on several occasions during active service.  There are several references in the Veteran's VA outpatient treatment records dated prior to March 9, 2012, showing that a very large hiatal hernia was seen on chest x-ray in October 2008 and a large paraesophageal hernia and a small sliding type hiatal hernia were seen on diagnostic testing completed in November 2008.  These records also show that a hiatal hernia was included in the Veteran's medical problem list.

A VA report of hospitalization included in the Veteran's claims file shows that he was hospitalized for 1 day in April 2011 for surgical treatment of a paraesophageal hernia.

The Veteran contends that his service-connected hiatal hernia is more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions, at least prior to March 9, 2012.  It shows instead that, prior to this date, the Veteran's service-connected hiatal hernia is manifested by, at worst, complaints of gastroenteritis and the presence of a hiatal hernia on diagnostic testing.  The Board acknowledges that the Veteran was hospitalized overnight in April 2011 for surgical treatment of a paraesophageal hernia.  Although records of this hospitalization were not found in the claims file, it appears that the Veteran's hernia was treated successfully with surgery and he was released from the hospital after 1 day.  There is no indication that, prior March 9, 2012, the Veteran experienced at least persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (i.e., at least a 30 percent rating under DC 7346) as a result of his service-connected hiatal hernia such that an initial rating greater than 10 percent is warranted for this disability during this time period.  See 38 C.F.R. § 4.114, DC 7346.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 10 percent prior to March 9, 2012, for a hiatal hernia.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent prior to March 9, 2012, for a hiatal hernia have not been met.

In contrast, the evidence supports assigning an initial 30 percent rating effective March 9, 2012, for the Veteran's service-connected hiatal hernia.  It shows that, on VA esophageal conditions and stomach conditions DBQs conducted on that date, the symptomatology associated with the Veteran's service-connected hiatal hernia resulted in persistently recurrent epigastric distress, dysphagia, pyrosis, weight loss, transient nausea, recurring diarrhea, abdominal cramps, and pronounced abdominal pain.  For example, on VA esophageal conditions DBQ on March 9, 2012, the Veteran's complaints included recurrent gastroenteritis since active service.  The Veteran took omeprazole and antacids to treat his esophageal condition.  He also experienced persistently recurrent epigastric distress, dysphagia, pyrosis, weight loss, transient nausea, mild esophageal stricture, recurring diarrhea, and abdominal cramps as a result of his esophageal condition.  The diagnoses included hiatal hernia.

On VA stomach conditions DBQ on March 9, 2012, the Veteran's complaints included recurrent gastroesophageal reflux disease (GERD).  He experienced 4 or more recurring episodes of severe symptoms a year, each lasting less than 1 day, pronounced abdominal pain only partially relieved by standard ulcer therapy, weight loss, and 4 episodes of transient nausea per year, each lasting less than 1 day.  The VA examiner opined that it was at least as likely as not that the Veteran's in-service gastroenteritis was the beginning of his current hiatal hernia.  The rationale for this opinion was that the Veteran was treated for gastroenteritis during active service, experienced recurrent symptoms of GERD since service, and was diagnosed as having a hiatal hernia in 2008.  The diagnoses were GERD and hiatus hernia.

The Board finds that the record evidence (in this case, VA esophageal conditions DBQ and VA stomach conditions DBQ) supports the assignment of an initial 30 percent rating effective March 9, 2012, for the Veteran's service-connected hiatal hernia.  The examination results obtained on VA esophageal conditions DBQ and VA stomach conditions DBQ conducted on March 9, 2012, clearly show that the symptomatology associated with the Veteran's service-connected hiatal hernia worsened.  He experienced persistently recurrent epigastric distress, dysphagia, pyrosis, weight loss, transient nausea, mild esophageal stricture, recurring diarrhea, and abdominal cramps as a result of his hiatal hernia.  Although he took omeprazole and antacids to treat his condition, they only provided partial relief of his pronounced abdominal pain.  More importantly, the VA examiner concluded that the Veteran's in-service GERD more likely than not marked the beginning of his current hiatal hernia.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In other words, the record evidence demonstrates that the symptomatology experienced by the Veteran effective March 9, 2012, as a result of his service-connected hiatal hernia is rated more appropriately as 30 percent disabling under DC 7346.  See 38 C.F.R. § 4.114, DC 7346.  It also shows that, effective March 9, 2012, the Veteran's service-connected hiatal hernia symptomatology is productive of considerable health impairment.  Id.  The evidence does not indicate, however, that, prior to March 9, 2012, the Veteran experienced symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe health impairment (i.e., a 60 percent rating under DC 7346) such that an initial rating greater than 30 percent is warranted for service-connected hiatal hernia during this time period.  Id.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 30 percent rating effective March 9, 2012, for a hiatal hernia have been met.  See also 38 C.F.R. § 3.102.

The Board finally finds that the evidence supports assigning an initial 60 percent rating effective August 11, 2016, for the Veteran's service-connected hiatal hernia.  The Veteran persuasively testified at his Board hearing held on August 11, 2016, that his service-connected hiatal hernia resulted in a combination of symptoms productive of severe health impairment (i.e., a 60 percent rating under DC 7346).  Id.  For example, he testified that his current symptoms included pain in his diaphragm, stomach, intestines, and throat, trouble swallowing, regurgitating food, and occasionally vomiting blood.  He also had to follow a very restrictive diet of no gluten, dairy, fiber, soy, or processed food and all of his vegetables had to be juiced.  His hiatal hernia symptoms still occurred even with his dietary restrictions.  Id., at pp. 17-19.  He recently was told that x-rays showed that his stomach was not working properly and was "blowing up like a balloon."  Id., at pp. 19.  In other words, the record evidence (the Veteran's persuasive Board hearing testimony) supports the assignment of an initial 60 percent rating effective August 11, 2016, for service-connected hiatal hernia under DC 7346.  See 38 C.F.R. § 4.114, DC 7346.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 60 percent rating effective August 11, 2016, for a hiatal hernia have been met.  See also 38 C.F.R. § 3.102.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected major depressive disorder and hiatal hernia.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for either his service-connected major depressive disorder or hiatal hernia.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for either of these service-connected disabilities is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that, effective March 13, 2012, the Veteran experienced total occupational and social impairment as a result of his service-connected major depressive disorder such that an initial 100 percent rating is warranted as of this date.  As also discussed above, the record evidence shows that, effective March 9, 2012, the Veteran experienced symptoms productive of considerable health impairment and, effective August 11, 2016, he experienced symptoms productive of severe health impairment as a result of his service-connected hiatal hernia.  In other words, the staged scheduler ratings assigned in this decision for the Veteran's service-connected hiatal hernia reflect the worsening symptomatology which he experiences during each of the relevant time periods.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.

TDIU Claim

The Veteran essentially contends that he has not worked since approximately 2007 and is unemployable solely as a result of his service-connected major depressive disorder and hiatal hernia.

Laws and Regulations

VA will grant a TDIU when the scheduler rating is less than total and the evidence shows that a Veteran is precluded, by reason of a service-connected disability or disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  TDIU benefits may be granted when it is established that the service-connected disability or disabilities, standing alone, prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2016). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of entitlement to a TDIU due exclusively to service-connected major depressive disorder and hiatal hernia.  The Veteran contends that both of these service-connected disabilities caused or contributed to his unemployability beginning in approximately 2007 when he stopped working, entitling him to a TDIU.  The Board agrees, finding that the record evidence supports his assertions regarding the impact of his service-connected major depressive disorder and hiatal hernia on his employability.  The Board notes here that service connection is in effect for depressive disorder, evaluated as 50 percent disabling effective June 30, 2009, and 100 percent disabling effective March 13, 2012 (as outlined above), hiatal hernia, evaluated as 10 percent disabling effective June 30, 2009, 30 percent disabling effective March 9, 2012, and 60 percent disabling effective August 11, 2016 (as also outlined above), and for an abdominal scar, evaluated as zero percent disabling effective June 30, 2009.  The Veteran's combined disability evaluation for compensation is 60 percent effective June 30, 2009, 70 percent effective March 9, 2012, and 100 percent effective March 13, 2012.  Thus, he meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a).

The record evidence also persuasively suggests that the Veteran is unemployable solely by reason of his service-connected major depressive disorder and hiatal hernia.  For example, VA examination in March 2010 noted that the Veteran was "unable to work at the present time."  As noted elsewhere, the March 2010 VA examiner concluded that the Veteran was unable to establish and maintain effective work relationships.  The Veteran reported on March 2012 VA mental disorders DBQ that he had been unemployed since 2007 and, as also noted elsewhere, the March 2012 VA mental disorders DBQ examiner concluded that the Veteran experienced total occupational and social impairment.  The March 2012 VA esophageal conditions DBQ examiner found that the Veteran's esophageal condition impacted his ability to work because of recurring diarrhea and abdominal cramps which required frequent trips to the bathroom.  The same VA examiner noted on March 2012 VA stomach conditions DBQ that the Veteran "had to leave his last job in 2008 because of recurring crampy abdominal pain and diarrhea."  All of these opinions concerning the impact of the Veteran's service-connected major depressive disorder and hiatal hernia on his employability were fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran stated on his formal TDIU claim (VA Form 21-8940) filed in May 2014 that he became too disabled to work in November 2007 as a result of his service-connected major depressive disorder and hiatal hernia.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU due exclusively to service-connected major depressive disorder and hiatal hernia have been met.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for gastric ulcers is denied.

Entitlement to service connection for diabetes mellitus is dismissed.

Entitlement to an initial 100 percent rating effective March 14, 2012, for major depressive disorder is granted.

Entitlement to an initial 30 percent rating effective March 14, 2012, and an initial 60 percent rating effective August 11, 2016, for a hiatal hernia is granted.

Entitlement to a TDIU due exclusively to service-connected major depressive disorder and hiatal hernia is granted.



REMAND

The Veteran contends that he incurred numbness of the bilateral hands, arthritis of multiple joints, restless leg syndrome, and numbness of the bilateral feet during active service, including as due to an in-service burn injury.  As noted in the Introduction, the Veteran also seeks an initial compensable rating for his service-connected abdominal scar.  Having reviewed the record evidence, the Board finds that additional development is required before these underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for numbness of the bilateral hands, arthritis of multiple joints, restless leg syndrome, and numbness of the bilateral feet, the Board notes that the record evidence shows that he has been diagnosed as having each of these claimed disabilities.  To date, however, the AOJ has not provided the Veteran with appropriate examinations to determine the nature and etiology of each of these disabilities.  The Board notes in this regard that VA's duty to assist includes providing an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be provided with appropriate examinations to determine the nature and etiology of his numbness of the bilateral hands, arthritis of multiple joints, restless leg syndrome, and numbness of the bilateral feet.

With respect to the Veteran's initial compensable rating claim for an abdominal scar, as noted the Introduction, after the AOJ granted service connection for an abdominal scar and assigned a zero percent rating for this disability in a March 2013 rating decision, the Veteran disagreed with this rating decision in February 2014.  To date, however, the AOJ has not yet issued a Statement of the Case (SOC) on the Veteran's initial compensable rating claim for an abdominal scar.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ should promulgate an SOC on the issue of entitlement to an initial compensable rating for an abdominal scar.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his attorney on the issue of entitlement to an initial compensable rating for an abdominal scar.  A copy of any SOC should be associated with the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Obtain all VA and private treatment records which have not been obtained already.

3.  Thereafter, schedule the Veteran for appropriate examination to determine the nature and etiology of any numbness of the bilateral hands and/or the bilateral feet.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's numbness of the bilateral hands, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's numbness of the bilateral feet, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred numbness of the bilateral hands and of the bilateral feet as a result of an in-service burn injury.  

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of any arthritis of multiple joints.  The claims file should be provided for review.

The examiner should identify all joints where the Veteran currently experiences arthritis.  The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's arthritis of multiple joints, if diagnosed, is related to active service or any incident of service.  A separate etiological opinion must be provided for each of the Veteran's joints where he currently experiences arthritis.  A rationale should be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred arthritis of multiple joints as a result of an in-service burn injury.

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of any restless leg syndrome.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's restless leg syndrome, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred restless leg syndrome as a result of an in-service burn injury.

6.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


